Citation Nr: 0837109	
Decision Date: 10/28/08    Archive Date: 11/05/08

DOCKET NO.  03-27 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected post-traumatic stress disorder (PTSD), 
currently evaluated 50 percent disabling.

2.  Entitlement to service connection for headaches. 


REPRESENTATION

Veteran represented by:	National Association for Black 
Veterans, Inc.


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 


INTRODUCTION

The veteran served on active duty in the United States Army 
from September 1990 to November 1995.  He served in the 
Southwest Asia Theater of Operations from February 1991 to 
May 1991. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington which, in part, granted service 
connection for PTSD and assigned a 30 percent disability 
rating.  The December 2004 rating decision also denied the 
veteran's claim of entitlement to service connection for 
migraine headaches.  

The veteran testified at a Travel Board hearing which was 
chaired by the undersigned Veterans Law Judge at the Seattle 
RO in November 2005.  A transcript of the hearing has been 
associated with the veteran's VA claims folder.

In February 2006, the Board remanded the veteran's claim for 
additional evidentiary development.  After that was 
accomplished, a rating decision was issued by the VA Appeals 
Management Center (AMC) in August 2006 which increased the 
veteran's PTSD disability rating to 50 percent.  The veteran 
has not expressed satisfaction with the assigned rating.  See 
AB v. Brown, 6 Vet. App. 35, 38 (1993) [when a veteran is not 
granted the maximum benefit allowable under the VA Schedule 
for Rating Disabilities, the pending appeal as to that issue 
is not abrogated].   The AMC issued a supplemental statement 
of the case (SSOC) in October 2008 that continued the 50 
percent disability rating assigned for the veteran's PTSD and 
again denied the veteran's claim of entitlement to service 
connection for migraine headaches.  The case is once again 
before the Board. 

The issue of entitlement to service connection for migraine 
headaches is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the AMC in Washington, 
DC.

Issues not on appeal

In the above-mentioned December 2004 rating decision, the RO 
also denied the veteran's claims of entitlement to service 
connection for a cardiovascular disability and an undiagnosed 
illness manifested by flu-like symptoms, shaking hands, an 
irregular heartbeat, skin twitching, dizziness and 
lightheadness.  The veteran perfected an appeal as to those 
issues.

In an August 2006 decision, the RO granted service connection 
for a cardiovascular disability.  The veteran's undiagnosed 
illness claim was granted in January 2008.  To the Board's 
knowledge, the veteran has not disagreed with the assigned 
rating or the effective date of service connection of these 
disabilities.  See Grantham v. Brown, 114 F.3d 1156 (Fed. 
Cir. 1997) [where an appealed claim for service connection is 
granted during the pendency of the appeal, a second Notice of 
Disagreement must thereafter be timely filed to initiate 
appellate review of "downstream" issues such as the 
compensation level assigned for the disability or the 
effective date of service connection].  Therefore, these 
matters have been resolved and are not in appellate status.


FINDING OF FACT

The veteran's PTSD is manifested by anxiety, hypervigilance, 
chronic sleep impairment, depression, isolation, 
irritability, panic attacks, disturbances of motivation and 
mood and suicidal ideation. 




CONCLUSION OF LAW

The criteria for a disability rating in excess of he 
currently assigned 50 percent for the veteran's PTSD are not 
met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

1.  Entitlement to an increased disability rating for 
service-connected PTSD, currently evaluated 50 percent 
disabling.

The veteran seeks entitlement to an increased rating for his 
service-connected PTSD.  As is discussed elsewhere in this 
decision, the issue of entitlement to service connection for 
migraine headaches is being remanded for additional 
development. 

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision.

Stegall concerns

In December 2006, the Board remanded the case to the AMC in 
order to gather additional treatment records and to provide 
the veteran with a VA medical examination.  The AMC was then 
to readjudicate the veteran's PTSD increased rating claim.

The record reveals that the AMC contacted the veteran in an 
April 2006 letter and requested he identify any additional 
treatment records pertaining to his PTSD.  The AMC obtained 
copies of the veteran's VA outpatient treatment records and 
provided the veteran with a VA examination in April 2006.  
The AMC subsequently readjudicated the claim, which resulted 
in the veteran being granted a 50 percent disability rating.

Thus, the Board's remand instructions have been complied 
with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) 
[where the remand orders of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance]. 

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2007)  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.


Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. 
 See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.

The Board observes that the veteran was sent a VCAA notice 
letter on June 3, 2004, in conjunction with his then pending, 
and later granted, claim of entitlement to service connection 
for PTSD.  With respect to his claim of entitlement to an 
increased rating, an April 5, 2006 notice letter informed the 
veteran of what was required for a higher disability rating.

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in the above-referenced 
June 2004 letter, whereby the veteran was advised of the 
provisions relating to the VCAA.  Specifically, the veteran 
was advised that VA would assist him with obtaining 
"relevant records from any Federal agency.  This may include 
medical records from the military, from VA hospitals 
(including private facilities where VA authorized treatment), 
or from the Social Security Administration."  With respect 
to private treatment records, the letter informed the veteran 
that the VA would make reasonable efforts to obtain private 
or non-Federal medical records to include "records from 
State or local governments, private doctors and hospitals, or 
current or former employers."  Furthermore, the VA included 
copies of VA Form 21-4142, Authorization and Consent to 
Release Information, which the veteran could complete to 
release private medical records to the VA.   

The June 2004 letter further emphasized:  "You must give us 
enough information about your records so that we can request 
them from the person or agency that has them.  If the holder 
of the records declines to give us the records or asks for a 
fee to provide them, we'll notify you of the problem.  It's 
your responsibility to make sure that we receive all 
requested records that aren't in the possession of a Federal 
department or agency." [Emphasis as in the original letter] 

There have been two significant Court decisions concerning 
the VCAA.  In Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
the Court observed that a claim of entitlement to service 
connection consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The veteran was provided specific notice of the Dingess 
decision in the above-referenced April 2006 letter which 
detailed the evidence considered in determining a disability 
rating, including "nature and symptoms of the condition; 
severity and duration of the symptoms; and impact of the 
condition and symptoms on employment."  The veteran was also 
advised in the letter as to examples of evidence that would 
be pertinent to a disability rating, such as on-going 
treatment records, recent Social Security determinations and 
statements from employers as to job performance and time lost 
due to service-connected disabilities.  

With respect to effective date, the April 2006 letter 
instructed the veteran that two factors were relevant in 
determining effective dates of increased rating claims: when 
the claim was received; and when the evidence "shows a level 
of disability that supports a certain rating under the rating 
schedule or other applicable standards."  The veteran was 
also advised in the letter as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve. 

There is no timing problem as to Dingess notice.  
Specifically, since the veteran's claim was readjudicated in 
August 2006 and again in the January 2008 SSOC, following the 
issuance of the April 2006 letter, the essential fairness of 
the adjudication was not affected.  See Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).   

The Board notes that with respect to appeals of initially 
assigned disability ratings, such as the instant case, the 
additional notice requirements recently set forth in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008), do not apply.  
Specifically, once service connection has been granted, VA's 
VCAA notice obligations are fully satisfied and any defect in 
the notice is not prejudicial.  See Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 
112 (2007); see also Goodwin v. Peake, No. 05-876 (U.S. Vet. 
App. May 19, 2008) [where a claim has been substantiated 
after the enactment of the VCAA, the appellant bears the 
burden of demonstrating any prejudice from defective VCAA 
notice with respect to any downstream elements].   

The Board further notes that neither the veteran nor his 
representative has alleged that the veteran has received 
inadequate VCAA notice.  The veteran is obviously aware of 
what is required of him and of VA.  Because there is no 
indication that there exists any evidence which could be 
obtained which would have an effect on the outcome of this 
case, no further VCAA notice is necessary.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001) [VCAA notice not 
required where there is no reasonable possibility that 
additional development will aid the veteran].

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the VA has obtained the 
veteran's VA service treatment records, VA outpatient medical 
records and provided him with several VA examinations.    

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  
He exercised the option of a personal hearing and was 
afforded one in November 2005 as detailed in the 
Introduction.
 
Accordingly, the Board will proceed to a decision.  



Relevant law and regulations 

Increased ratings - in general

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2007).  Separate 
diagnostic codes identify the various disabilities. See 38 
C.F.R. Part 4.

Fenderson considerations

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating. At the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings." See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).

Assignment of diagnostic code

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
diagnosis and demonstrated symptomatology.  Any change in a 
diagnostic code by a VA adjudicator must be specifically 
explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).  
In this case, the Board has considered whether another rating 
code is "more appropriate" than the one used by the RO, 
Diagnostic Code 7913.  See Tedeschi v. Brown, 7 Vet. App. 
411, 414 (1995).

The veteran's psychiatric disorder is currently rated under 
38 C.F.R. § 4.130, Diagnostic Code 9411 [PTSD] (2007).  
Diagnostic Code 9411 is deemed by the Board to be the most 
appropriate primarily because it pertains specifically to the 
diagnosed disability in the veteran's case (PTSD).  In any 
event, with the exception of eating disorders, all mental 
disorders including PTSD are rated under the same criteria in 
the rating schedule.  Therefore, rating under another 
diagnostic code would not produce a different result.  
Accordingly, the Board concludes that the veteran is 
appropriately rated under Diagnostic Code 9411.

Specific rating criteria

PTSD is to be rated under the general rating formula for 
mental disorders under 38 C.F.R. § 4.130.  The pertinent 
provisions of 38 C.F.R. § 4.130 relating to rating 
psychiatric disabilities read in pertinent part as follows: 

100% Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

70% Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

50% Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

Global Assessment of Functioning

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 81 and 90 reflect absent or 
minimal symptoms 
(e.g., mild anxiety before an exam), good functioning in all 
areas, interested and involved in a wide range of activities, 
socially effective, generally satisfied with life, no more 
than everyday problems or concerns (e.g., an occasional 
argument with family members).  GAF scores ranging between 71 
and 80 reflect that if symptoms are present they are 
transient and expectable reactions to psychosocial stressors 
(e.g., difficulty concentrating after family argument; no 
more than slight impairment in social, occupational, or 
school functioning (e.g., temporarily falling behind in 
schoolwork).  GAF scores ranging between 61 to 70 reflect 
some mild symptoms (e.g., depressed mood and mild insomnia) 
or some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, and has 
some meaningful interpersonal relationships.  Scores ranging 
from 51 to 60 reflect more moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  Scores ranging from 31 to 40 reflect 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up other children, is defiant 
at home, and is failing at school).  A score from 21 to 30 is 
indicative of behavior which is considerably influenced by 
delusions or hallucinations or serious impairment in 
communication or judgment or inability to function in almost 
all areas.  A score of 11 to 20 denotes some danger of 
hurting one's self or others (e.g., suicide attempts without 
clear expectation of death; frequently violent; manic 
excitement) or occasionally fails to maintain minimal 
personal hygiene (e.g., smears feces) or gross impairment in 
communication (e.g., largely incoherent or mute).  A GAF 
score of 1 to 10 is assigned when the person is in persistent 
danger of severely hurting self or others (recurrent 
violence) or there is persistent inability to maintain 
minimal personal hygiene or serious suicidal acts with clear 
expectation of death. See 38 C.F.R. § 4.130 [incorporating by 
reference the VA's adoption of the DSM-IV for rating 
purposes].

Analysis 

The veteran's service-connected PTSD is currently evaluated 
50 percent disabling.  
The 50 percent disability rating was assigned by the RO in 
August 2006 based on evidence of isolation, intrusive 
thoughts, sleep disturbance, depression, anhedonia and 
reluctance to engage in closer social relationships due to 
concerns over irritability.  

For reasons explained in greater detail below, the Board 
concludes that a 70 percent rating is not warranted.  

The April 2006 VA examination report noted that the veteran 
described passive suicidal ideations.  Accordingly, suicidal 
ideation has been demonstrated.  The Board further observes 
that the veteran has evidently not attempted suicide.  

During the April 2006 VA examination the veteran was 
described as providing forthright and complete responses to 
questions.  Similarly the veteran's speech was described as 
"within normal limits" during a May 2004 outpatient 
treatment record.  The medical evidence does not indicate 
that the veteran's speech has ever been intermittently 
illogical, obscure or irrelevant.  

During the April 2006 and November 2004 VA examinations the 
veteran was described as casually dressed and neatly groomed.  
There is no evidence indicating that the veteran has 
neglected his personal appearance and hygiene. 

The April 2006 VA examination report noted that the veteran 
was "well oriented in all spheres."  This is congruent with 
the November 2004 VA examination report and outpatient 
treatment records, which describe the veteran as alert and 
oriented.  

With respect to the impaired impulse control criteria, the 
medical evidence indicates that the veteran experiences 
irritability; however there is no indication that such 
irritability has resulted in periods of violence.  A VA 
outpatient treatment record from August 2004 notes that the 
veteran reported being able to "control angry outbursts."  
He indicated that he was using positive coping methods such 
as taking a time out, engaging in positive self-talk and 
other methods of self control.    

During the November 2004 VA examination the veteran stated 
that he would routinely check the locks on his doors two or 
three times a night.  Aside from this hypervigilance, there 
is no indication that the veteran engages in obsessional 
rituals which interfere with routine activities.  

Nor does the record indicate that the veteran experiences 
near continuous panic or depression affecting the ability to 
function independently, appropriately and effectively.  The 
evidence of record indicates that the veteran has been 
employed as a correctional officer for the past 10 years.  
The November 2004 VA examiner noted that the veteran has been 
able to interact adequately at work.  He has indicated that 
he does not allow interactions with jail inmates to 
"ruffle" him.  

While there is some evidence of some social isolation, the 
evidence indicates that the veteran does have occasional 
contact with his family.  Furthermore, as noted immediately 
above, the veteran has been able to maintain a job as a 
correctional officer for the past 10 years.  The evidence 
does not demonstrate that the veteran is unable to establish 
and maintain effective relationships. 

During the April 2006 and July 2004 VA examinations as well 
as in various outpatient treatment records, the veteran 
indicated that his PTSD symptomatology will cause him to be 
absent from work between 100 and 150 days a year [i.e. 20-35 
weeks].  

In adjudicating a claim, the Board is charged with the duty 
to assess the credibility and weight given to evidence.  See 
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. 
denied, 523 U.S. 1046 (1998). Indeed, in Jefferson v. 
Principi, 271 F.3d 1072, 1076 (Fed. Cir. 2001), the United 
States Court of Appeals for the Federal Circuit, citing its 
decision in Madden, recognized that that Board had inherent 
fact-finding ability.  

In this case the Board finds the veteran's account of missing 
between 100-150 days from work annually to be unbelievable.  
This amounts to half a year of work.  
The veteran has not submitted any leave statements or a 
statement from a supervisor or coworker in support of his 
claim.  The fact that the veteran's work history is 
transcribed in various medical reports does not necessarily 
make it accurate.  See generally, LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995) ["a bare transcription of a lay history 
is not transformed into 'competent medical evidence' merely 
because the transcriber happens to be a medical 
professional"].

Moreover, during the November 2004 VA examination the veteran 
indicated that "after being troubled by vivid nightmares, he 
has simply not made it to work.  This may have happened up to 
a dozen times or more."  The Board finds that such an 
account of the veteran's absences is more credible than his 
account of being absent virtually other day.  Furthermore, 
the description of losing 12 days is in line with the 
veteran's reported PTSD symptoms, which include some problems 
sleeping but no symptoms which would lead to significant 
absenteeism.

In short, the evidence of record indicates that the veteran 
has arguably met one of the nine criteria necessary for a 70 
percent rating, suicidal ideation.  While the medical 
evidence indicates that suicidal ideations are present, the 
veteran's psychiatric symptomatology centers around his 
intrusive thoughts, isolation, sleep impairment, 
hypervigilance, depression, panic attacks and disturbances of 
motivation and mood, these symptoms are more congruent with 
the veteran's currently assigned 50 percent disability 
rating.  

The Board's inquiry is not necessarily strictly limited to 
the criteria found in the VA rating schedule.  See Mauerhan 
v. Principi, 16 Vet. App. 436 (2002) [the criteria set forth 
in the rating formula for mental disorders do not constitute 
an exhaustive list of symptoms, but rather are examples of  
the type and degree of the symptoms, or their effects, that  
would justify a particular rating].  However, the Board has 
not identified any other aspects of the veteran's service-
connected PTSD which would enable it to conclude that the 
criteria for a higher rating have been approximated, and the 
veteran and his representative have pointed to no such 
pathology.  

The Board has also considered the veteran's entitlement to a 
100 percent disability rating. However, there is no evidence 
of record indicating gross impairment to thought processes 
and communication or grossly inappropriate behavior.  
While passive homicidal ideations were noted in the April 
2006 VA examination there is no evidence that there is a 
persistent danger of the veteran hurting himself or others.  
There is also no evidence that the veteran has any memory 
loss for names of close relatives, own occupation or own 
name.  The medical evidence has routinely noted that the 
veteran does not suffer from persistent delusions or 
hallucinations and he has been consistently described as 
properly groomed and fully orientated.  

The Board additionally observes that the veteran has been 
assigned GAF scores ranging from 50-55, which are reflective 
of moderate to severe impairment due to PTSD.  This is 
consistent with the veteran's assigned 50 percent disability 
rating.

Thus, a review of the evidence indicates that symptomatology 
associated with the veteran's PTSD most closely approximates 
that which allows for the assignment of a 50 percent 
evaluation.  An increased rating is therefore denied.



Fenderson considerations

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.

In the instant case, the medical evidence shows that 
throughout the appeal period the veteran has not evidenced 
PTSD symptomatology warranting a disability rating other than 
the currently-assigned 50 percent.  The July 2004, November 
2004 and the April 2006 VA examination reports as well as the 
VA outpatient treatment records indicate that the disability 
has remained relatively stable throughout the period.

Extraschedular evaluation

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96. 
 The RO included 38 C.F.R. § 3.321(b)(1) in the September 
2005 Statement of the Case (SOC) and appears to have 
considered the regulation in the veteran's case. Accordingly, 
the Board will address the possibility of the assignment of 
an extraschedular rating for the increased disability rating 
at issue.  

According to the regulation, an extraschedular disability 
rating is warranted upon a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that would render 
impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2007).  An 
exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App, 111 (2008), there is a 
three-step inquiry for determining whether a veteran is 
entitled to an extraschedular rating.  First, the Board must 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
level of disability and symptomatology and is found to be 
inadequate, the Board must then determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the initial inquiry posed by Thun, the Board 
has been unable to identify an exceptional or unusual 
disability picture with respect to the veteran's service-
connected PTSD.  The medical evidence fails to demonstrate 
that the symptomatology is of such an extent that application 
of the ratings schedule would not be appropriate.  In fact, 
as discussed in detail above, the symptomatology of the 
veteran's PTSD is specifically contemplated under the ratings 
criteria.  Accordingly, the Board finds that the veteran's 
disability picture has been contemplated by the ratings 
schedule.  

Since the available schedular evaluation adequately 
contemplates the veteran's level of disability and 
symptomatology, the second and third questions posed by Thun 
become moot.  Nevertheless, the Board will briefly note that 
the evidence in this case does not demonstrate any of the 
factors provided in the "governing norms" such as frequent 
hospitalization or marked interference with employment.   
See 38 C.F.R. § 3.321(b)(1).  In this case, there is no 
indication that the veteran has required frequent 
hospitalizations for his PTSD; in fact, it does not appear 
that the veteran has been hospitalized at all for this 
disability.  

With respect to employment, the extent of the veteran's 
absenteeism from work due to his PTSD symptomatology has been 
discussed in detail above.  While the Board does not accept 
the veteran's claims of 100-150 sick days per year, there is 
evidence that the veteran has been absent from work at times 
due to his PTSD symptoms.  However, interference with 
employment is included in the schedular criteria and is 
specifically contemplated by the 50 percent disability rating 
currently assigned.  

In addition, there is no evidence in the medical records of 
an exceptional or unusual clinical picture, or of any other 
reason why an extraschedular rating should be assigned.  

The Board therefore has determined that referral of the case 
for extra-schedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.

Conclusion 

In summary, for the reasons and bases expressed above, the 
Board has concluded that the evidence does not support the 
veteran's claim of entitlement to an increased rating for his 
service-connected PTSD.  The benefit sought on appeal is 
accordingly denied.


ORDER

Entitlement to an increased rating for PTSD in excess of the 
currently assigned 
50 percent is denied.  



REMAND

2.  Entitlement to service connection for headaches. 

In its February 2006 remand, the Board noted that the veteran 
claimed to have developed migraine headaches in service after 
his tour of duty in the Persian Gulf.  The Board observed, 
however, that his service treatment records are entirely 
negative for complaints or findings of a headache disorder.  
The Board further noted that the veteran's Persian Gulf 
Registry examination report indicated that the veteran's 
"health concerns include multiple symptoms which sound to be 
associated with his PTSD", to include migraine headaches.  

The April 2006 VA examination report stated that the veteran 
"report[ed] muscle tension as well as migraine type 
headaches associated with PTSD sleep disturbance."  The 
examiner did not, however, indicate whether such a connection 
could be medically established.  

This issue involves medical questions which cannot be 
answered by the Board itself.  See Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991).  These include
whether the veteran's headaches exist as a "stand alone" 
disability or whether they are part and parcel of his 
service-connected PTSD; and if the headaches are an 
independent disease entity, whether or not they are related 
to his military service or are secondary to his PTSD.  Given 
the equivocal evidence of currently of record, the Board 
finds that further development of the medical evidence is 
necessary. 
See 38 C.F.R. § 3.159(c)(4); see also Charles v. Principi, 16 
Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2007) 
[a medical examination or opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim]..

Accordingly, the case is REMANDED for the following action:

1.  VBA should arrange for the veteran's 
claims folder to be reviewed by a physician 
with appropriate expertise. The reviewing 
physician should render an opinion as to 
whether the veteran's headaches are an 
independent disease entity, are symptoms of 
his PTSD or are symptoms of some other 
disorder.  If the reviewer determines that 
the veteran's headaches constitute an 
"stand alone" disease process, an opinion 
should be rendered as to whether the 
headaches are at least as likely as not 
related to the veteran's military service 
or to his service-connected PTSD.  If the 
reviewing physician deems it to be 
necessary, physical examination and/or 
diagnostic testing of the veteran should be 
scheduled.  The opinion should be 
associated with the veteran's VA claims 
folder. 

2.  After undertaking any additional 
development deemed by it to be appropriate, 
VBA should then readjudicate the veteran's 
claim of entitlement to service connection 
for headaches.  If the benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case and 
given an appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
consideration, if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).


______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


